Citation Nr: 1632693	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability characterized by joint and limb pain (extremities unspecified), to include as due to herbicide exposure.

2.  Entitlement to service connection for left side chest pain, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lichenoid rash of the face, trunk, arms, legs, oral mucosa, perianal, and glans of the penis (previously claimed as skin rash [tinea] of the hands, now claimed as skin rash all over the body, to include as due to herbicide exposure.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left wrist disability, to include as secondary to a laceration scar of the distal phalanx of the left finger and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to July 1970.

This matter came before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in April 2015.  A transcript of the hearing has been associated with the record.

In June 2015, the appeal was remanded for development of the record.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this appeal in June 2015.  Development directed by the Board included obtaining VA medical records dating from April 2014 to the present.  This development has been carried out, and the pertinent records were added to the electronic record.  However, neither the Veterans Benefits Management System (VBMS) file nor the Virtual VA (VVA) file contains a current supplemental statement of the case (SSOC), which is required by 38 C.F.R. § 19.31 (2015).  The Veteran should be provided with a SSOC regarding his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and representative with a
Supplemental Statement of the Case pursuant to 38 C.F.R. § 19.31 (2015), and give the Veteran a reasonable opportunity to respond before returning the record to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




